Citation Nr: 0303207	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for allergies to 
include a dry skin condition.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for disability of the 
esophagus due to exposure to chemical gas during service.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
September 1980 and active duty for training with the Army 
National Guard from February 25, 1985, to March 25, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran requested a hearing before the Board in July 
2000, but withdrew that request in February 2002.  

The Board notes that in a February 2002 statement, the 
veteran raised a claim of entitlement to service connection 
for a dental condition.  The RO has not yet addressed this 
claim.  Accordingly, the claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained by the RO.

2.  Allergies, to include a dry skin condition, were not 
present in service and are not etiologically related to 
service.

3.  The veteran does not have tuberculosis or residuals 
thereof.

4.  Disability of the esophagus was not present in service 
and is not etiologically related to service.

5.  In an unappealed rating decision of August 1994, the RO 
denied direct service connection for hemorrhoids; the 
subsequently received evidence is cumulative or redundant of 
the evidence previously of record or is not so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.

6.  In an unappealed rating decision of December 1997, the RO 
denied service connection for hemorrhoids as secondary to a 
service-connected stomach disability because service 
connection was in effect for no stomach disability; service 
connection is still not in effect for a stomach disability.  


CONCLUSIONS OF LAW

1.  Allergies, to include an allergic skin condition, were 
not incurred in or aggravated by active military service .  
38 U.S.C.A. §§ 101, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2002).

2.  Tuberculosis was not incurred in or aggravated by active 
military service, nor may its incurrence or aggravation 
during active service be presumed.  38 U.S.C.A. §§ 101, 1101, 
1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2002).

3.  Disability of the esophagus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6(a), 3.303 
(2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto and various letters from the RO to 
the veteran, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
and information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Various private treatment records 
have also been associated with the claims folder, as well as 
records of VA treatment.  The veteran, through his 
representative, notified the RO that he had no further 
evidence to submit in July 2002.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval or air service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.6(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and active tuberculosis is 
manifest to a degree of 10 percent within three years from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

To show chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).

i.  Allergies to include a Skin Condition 

The veteran's service medical records are negative for any 
diagnosis, complaint of or abnormal finding pertaining to the 
veteran's skin.  There is no finding or record of treatment 
for allergies of any type in service.  The veteran was seen 
on various occasions with complaints regarding runny nose and 
chest cold, but those conditions resolved.

Records from the King County Hospital Center show that the 
veteran was seen regularly in the allergy clinic from June 
1995 to January 1998 and was treated for allergic rhinitis.

VA outpatient treatment records for the period from October 
to December 1998 reflect that the veteran used nasal spray 
and Allegra for rhinitis.  However, there is no evidence that 
the veteran received treatment for rhinitis through VA.

A February 2001 statement from the veteran's private 
physician notes that the veteran was treated for seasonal 
allergic rhinitis and that skin prick tests revealed 
sensitivity to various allergens.  

In February 2001 the RO contacted the veteran by letter and 
instructed him that additional evidence was necessary to 
substantiate his claim.  He was informed that in order to 
establish entitlement to VA benefits, the evidence must show 
a current disability that is connected to military service.  
The RO indicated that the veteran should identify medical and 
other evidence that might be obtained to support his claim.

In July 2001 the veteran responded that the allergy for which 
he sought service connection was his chronic dry skin 
condition.  He noted that all of the records pertaining to 
the condition had been submitted previously and that there 
was no additional information to submit.

In considering this case on the merits, the Board finds that 
service connection for allergies, to include an allergic skin 
condition, is not warranted.  In this regard the Board notes 
that there is no evidence of this claimed disability in 
service medical records, nor is there post-service medical 
evidence of this disability until 1995 or of a nexus between 
the claimed disability and the veteran's military service.

The evidence of a relationship between the veteran's military 
service and his allergies is limited to the veteran's own 
statements; however, as a layperson, he is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
again the veteran's claim.  

ii. Tuberculosis 

Service medical records show no finding or diagnosis of 
tuberculosis.  There is no evidence of a positive purified 
protein derivative (PPD) or other test indicating exposure to 
tuberculosis during active service.

In August 1983, the veteran gave a history of a positive 
tuberculosis test when he was seen at St. Vincent's Hospital.  
He reported that he had taken medication for one year 
following the positive test in 1981.    

The report of X-rays taken at Jamaica Hospital Medical Center 
in July 1995 show that the veteran's lung fields were clear.  
There was no pleural effusion and the heart and mediastinal 
structures were unremarkable.

A September 1998 letter from the Ft. Greene Chest Clinic 
indicates that the veteran had received isoniazid therapy for 
six months.  The veteran was noted to have a positive skin 
test but did not have active tuberculosis and was not 
infectious.  It was also noted that the positive PPD was in 
1981 and that a chest X-ray taken in August 1997 was normal.  
An April 1998 letter from the Chest Clinic indicates that a 
clinic index card revealed a positive tuberculin skin test in 
1981.  The author noted the veteran's report of having 
completed a course of isoniazid therapy for about one year.  
The records from 1981 were noted to have been destroyed, but 
evaluations in May 1991 and August 1997 resulted in negative 
chest X-rays and the veteran was discharged without 
treatment.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection for tuberculosis is 
not warranted.  While the veteran has reported having been 
exposed, and there is evidence of a positive tuberculin skin 
test in 1981, there is no medical evidence of active 
tuberculosis in service or thereafter.  Since there is no 
disability resulting from any exposure of the veteran to 
tuberculosis, this claim must also be denied.
 
iii.  Disability of the Esophagus

The veteran contends that he was exposed to chemical gas 
during service and that he developed a condition of his 
esophagus as a result.  His service medical records are 
negative for any diagnosis, complaint or abnormal finding 
regarding his upper gastrointestinal tract.  

The veteran presented at Long Island College Hospital in 
October 1985, with a history of intermittent abdominal pain 
for five years.  He indicated that he had been taking 
Metamucil and Colace.  He described pain in his stomach and 
occasionally in his upper chest, with no relation to 
activity, food or bowel movements.  He reported slight relief 
with passage of gas.  The impression was abdominal pain of 
unknown etiology.  A November 1985 treatment note indicates 
that a barium enema showed diverticulosis.  The veteran was 
noted to have slight improvement of his symptoms.  

A September 1995 report of X-rays taken at The Jamaica 
Hospital shows delayed emptying of the esophagus in both the 
upright and supine positions.  There was no demonstrable 
mucosal abnormality at the gastroesophageal junction or 
distal esophagus.  Mild distention of the esophagus was 
noted.  Gross gastroesophageal reflux was not identified.  
There was no evidence of hiatal hernia, and the stomach 
presented with normal contour and normal peristalsis.  The 
duodenal bulb and sweep, and visualized portions of the 
proximal small bowel, were unremarkable.  The impression was 
delayed emptying of the esophagus.

VA outpatient treatment records for October 1998 show the 
veteran's complaints of intermittent dysphagia since 1980.  
Symptoms of gastroesophageal reflux disease were noted.  An 
upper gastrointestinal (GI) examination revealed slow transit 
time into the stomach with a beak like appearance at the 
lower esophageal sphincter.  The examiner concluded that the 
findings were most consistent with achalasia.  Subsequent 
manometry showed normal sphincter.  There was no relaxation 
with swallowing and the esophageal body showed no peristalsis 
with wet swallow, compatible with achalasia.  The veteran was 
instructed to follow up in six months for symptomatology.

In a July 1999 statement the veteran indicated that he had 
been exposed to gas in service, resulting in his esophagus 
problem.  

As discussed above, service connection may not be awarded 
absent evidence of in service incurrence or aggravation of a 
disease or injury.  In this case, the Board concludes that 
service connection is not warranted for a condition of the 
esophagus.  While the veteran claims that he was subjected to 
a chemical gas in service, there is no evidence of such 
exposure.  Moreover, there is no medical evidence of this 
claimed disability in service or until years thereafter, nor 
is there any medical evidence suggesting that the claimed 
disability is etiologically related to service.

The evidence of a relationship between the veteran's military 
service and his esophageal disability is limited to the 
veteran's own statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claim.



New and Material Evidence

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's claim to reopen.  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirement that he submit new and material evidence to 
reopen the claim.  He has also been told what constitutes new 
and material evidence.  In addition, he has been requested to 
provide specific information needed for the RO to obtain 
evidence in support of his claim to reopen.  The record 
reflects that the RO has obtained medical records on the 
veteran's behalf and that VA records have been associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any existing evidence of a 
nexus between the claimed disability and his military 
service.  Therefore, the Board is satisfied that no further 
action is required to comply with the VCAA or the 
implementing regulations.

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim of entitlement to service connection for 
hemorrhoids was originally denied in an unappealed rating 
decision of August 1994.  The RO found that the veteran's 
service medical records were negative for complaint of or 
treatment for hemorrhoids.  There was no other evidence of 
record at the time of the August 1994 rating decision.  

A February 1984 treatment note from St. Vincent's Hospital 
shows an impression of probable irritable bowel syndrome.  

At a hearing before a Member of the Board in January 1997, 
the veteran indicated that he wished to withdraw his claim of 
entitlement to service connection for hemorrhoids on a direct 
basis.  He instead claimed that his hemorrhoids were due to 
his claimed stomach disability.

In December 1997, a claim for service connection for 
hemorrhoids as secondary to a service connected stomach 
disability was denied in an unappealed rating decision 
because service connection was in effect for no stomach 
disability. 

VA treatment notes dated in October 1999 reflect the 
veteran's report of a history of hemorrhoids, but show no 
complaints at that time.  Subsequent VA treatment records 
show no complaint regarding the veteran's claimed hemorrhoids 
or treatment for such a disability.

In July 1999 the veteran submitted a statement indicating 
that it was not his intention to withdraw his claim for 
service connection for hemorrhoids and that he wished to 
reopen his claim.  He identified no additional evidence that 
might be obtained to support his claim.

The Board notes that to date service connection has not been 
granted for a stomach disability and that any current claim 
of service connection for hemorrhoids as secondary to 
service-connected stomach disability is consequently without 
merit.  If the veteran desires to pursue such a claim, he 
must first establish entitlement to service connection for 
stomach disability.

The medical evidence added to the record since the August 
1994 rating decisions shows only a history of hemorrhoids as 
reported by the veteran.  It does not confirm the current 
presence of hemorrhoids or suggest that this claimed 
disability is etiologically related to service.  Therefore, 
the medical evidence added to the record is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly consider the merits of the claim.  Accordingly, it is 
not material.

The veteran's statements and those of his representative are 
new.  However, as  laypersons, they are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
statements are not so significant alone or in the context of 
the evidence previously of record that they must be 
considered to fairly decide the merits of the veteran's 
claim.  Therefore, they are not material.

Thus, the veteran's claim of entitlement to service 
connection for hemorrhoids is not reopened.




ORDER

Entitlement to service connection for allergies to include a 
dry skin condition is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for a condition of the 
esophagus due to exposure to chemical gas during service is 
denied.

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for hemorrhoids is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

